DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 10-15 and 18-20 of this application is patentably indistinct from claims 12-20 of Application No. 17881946. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanarian USPN_6140422.
1.	Regarding Claims 10-15 and 18-20, Khanarian discloses methods for making polyester blends (column 1, lines 18-21), comprising aromatic dicarboxylic acid(s), isosorbide and other diols, suitable for production of fibers, bottles (corresponds to claimed containers) or films on an industrial scale (see col. 2, lines 41-48 and col.4, ln. 63) which can be obtained by SSP (solid state polymerization). Khanarian also states the amount of isosorbide (see col.4, ln. 6-15, col. 6, ln. 15-25 and Example 1), wherein polyester contains 12 mol% of isosorbide based on diol component (or 6 mol% based on all monomers), 2 mol% of DEG (diethylene glycol) and TA (terephthalic acid) is exemplified too, which is essentially a transesterification reaction (column 7, lines 45-55); thereby overlapping with Applicants’ claimed ranges. Also, Khanarian discloses that a polycondensation reaction can be used and vacuum can be applied after the polycondensation reaction at a temperature of 280-285°C, wherein the reaction is accelerated by the application of vacuum. This heating under vacuum is continued until the molten polymer reaches the desired molecular weight, usually recognized by an increase in the melt viscosity to a pre-determined level. An inherent viscosity of up to about 0.65 dL/g or greater can be achieved by this melt polymerization process without further efforts at raising molecular weight. For certain composition ranges, the molecular weight can be increased further by solid state polymerization (column 8, line 46 – 63). The Examiner respectfully submits that Khanarian clearly states that this process can be used to not only adjust the molecular weight but can also be used to achieve a greater intrinsic viscosity, of up to 0.65 dL/g, than not using it; thereby teaching Applicants’ claimed range. It also indicates that this is a result-effective variable known within the art. Applicants have not shown how the claimed intrinsic viscosity results in unexpected and surprising properties. 
2.	Finally, Khanarian discloses using the claimed additives of (column 25, lines 28-40) of instant Claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 29, 2022